DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whyte (U.S. PG-PUB NO. 2014/0192158) in view of Wu (U.S. PATENT NO. 9,098,911).
-Regarding claim 1, Whyte discloses a depth map calculating method, comprising: calculating a global sparse depth map corresponding to a current frame using frames including the current frame (sparse component 112, FIG. 2); calculating a local dense depth map corresponding to the current frame using the current frame (dense component 114, FIG. 2). 
Whyte is silent to teaching that extracting a non-static object region from the current frame by masking a static object region; removing the non-static object region from the global sparse depth map; and generating a global dense depth map corresponding to the current frame by merging the non-static object region-removed global sparse depth map and the local dense depth map. However, the claimed limitation is well known in the art as evidenced by Wu.
In the same field of endeavor, Wu teaches extracting a non-static object region from the current frame by masking a static object region (motion depth map generator 206 applies a threshold to the local motion of each pixel to classify each pixel as either having motion or not having motion, col. 7 lines 35-38); removing the non-static object region from the global sparse depth map (subtracting 308 the global motion M of the frame from the motion vector of the individual pixel, col. 7 lines 28-33); and generating a global dense depth map corresponding to the current frame by merging the non-static object region-removed global sparse depth map and the local dense depth map (depth map module 208 generates a combined depth map, col. 7 lines 43-45).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Whyte with the teaching of Wu in order to provide adaptive account for variation between different monoscopic images.
-Regarding claim 21, the combination further discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the depth map calculating method of claim 1 (Whyte, processor 516, paragraph 27).
-Regarding claim 22, Whyte discloses a depth map calculating apparatus (system 100, FIG. 2), comprising: a camera configured to acquire frames including a current frame (IR cameras 106, 108, FIG. 2); and a processor (processor 516, paragraph 27) configured to calculate a global sparse depth map corresponding to the current frame using the frames (sparse component 112, FIG. 2), calculate a local dense depth map corresponding to the current frame using the current frame (dense component 114, FIG. 2).
Whyte is silent to teaching that extract a non-static object region from the current frame by masking a static object region, remove the non-static object region from the global sparse depth map, and generate a global dense depth map corresponding to the current frame 
In the same field of endeavor, Wu teaches extract a non-static object region from the current frame by masking a static object region (motion depth map generator 206 applies a threshold to the local motion of each pixel to classify each pixel as either having motion or not having motion, col. 7 lines 35-38); remove the non-static object region from the global sparse depth map (subtracting 308 the global motion M of the frame from the motion vector of the individual pixel, col. 7 lines 28-33); and generate a global dense depth map corresponding to the current frame by merging the non-static object region-removed global sparse depth map and the local dense depth map (depth map module 208 generates a combined depth map, col. 7 lines 43-45).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Whyte with the teaching of Wu in order to provide adaptive account for variation between different monoscopic images.
-Regarding claim 23, the combination further discloses the processor is further configured to calculate depth information corresponding to one or more pixel points included in the current frame, and to calculate three-dimensional (3D) coordinates of the one or more pixel points based on the depth information (Whyte, determine 3-D locations of a set of points in a scene with a first technique 602, FIG. 6).
Allowable Subject Matter
Claims 2-20 and 24-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664